     Case 3:20-cv-00756-DMS-AHG Document 155 Filed 01/22/21 PageID.4551 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     ADRIAN RODRIGUEZ ALCANTARA,                         Case No.: 3:20cv756-DMS-AHG
       et al.,
12
                              Plaintiff-Petitioners,       ORDER GRANTING JOINT
13                                                         MOTION TO EXTEND DISCOVERY
       v.                                                  DISPUTE DEADLINE
14
       GREGORY J. ARCHAMBEAULT, San
15                                                         [ECF No. 154]
       Diego Field Office Director, Immigration
16     and Customs Enforcement, et al.,
17                        Defendant-Respondents.
18
19           By joint motion, Plaintiffs request an extension of the January 21, 2020 deadline to
20     raise discovery disputes with the Court arising from Federal Defendants’ December 7, 2020
21     discovery responses to Plaintiffs’ first sets of Interrogatories and Requests for Production.
22     ECF No. 154. Specifically, Plaintiffs ask that the deadline be continued to March 5, 2021.
23     Id.
24           Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
25     and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
26     construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
27     Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
28     of the party seeking to amend the scheduling order and the reasons for seeking

                                                       1
                                                                                   3:20cv756-DMS-AHG
     Case 3:20-cv-00756-DMS-AHG Document 155 Filed 01/22/21 PageID.4552 Page 2 of 2



 1     modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
 2     In this case, the parties have not requested any previous extensions. The record before the
 3     Court demonstrates that they are meeting and conferring and diligently working together
 4     to resolve their discovery disputes. Accordingly, the Court finds good cause to GRANT
 5     the request.
 6           Plaintiff shall have until March 5, 2021 to raise any discovery disputes as to Federal
 7     Defendants’ discovery responses to Plaintiffs’ first sets of Interrogatories and Requests for
 8     Production.
 9           IT IS SO ORDERED.
10     Dated: January 22, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                   3:20cv756-DMS-AHG
